Case 9:20-cv-80897-WPD Document 1 Entered on FLSD Docket 06/04/2020 Page 1 of 13




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
  ---------------------------------------------------x
  MARCIA SORIN, individually and on
  behalf of all others similarly situated,

                            Plaintiff,                           Case No.:

                  vs.                                            CLASS ACTION COMPLAINT
  THE FOLGER COFFEE COMPANY, a                                   JURY TRIAL DEMANDED
  subsidiary of the J. M. SMUCKER
  COMPANY,


                            Defendant.
  ---------------------------------------------------x
          MARCIA SORIN (“Plaintiff” or “Sorin”), on behalf of herself and all others similarly

  situated (the “Class Members”), brings this consumer class action against Defendant The Folger

  Coffee Company (“Defendant” or “Folgers”), for unlawful, unfair, and deceptive business

  practices in violation of Florida Deceptive and Unfair Trade Practices Act (the “FDUTPA”).

                                         NATURE OF THE ACTION

          1.       Folgers coffee is a household name with sales comprising a significant portion of

  the $7.8 billion in net sales reported by corporate parent, The J.M. Smucker Company, during its

  last fiscal year. It is estimated that Folgers has nationwide sales of approximately $1 billion. The

  coffee giant engages in false and deceptive package labeling on its brewed coffee containers with

  respect to the promised number of coffee servings contained in the package. Folgers makes

  representations about the number of servings its containers provide in order to spur sales, and

  disadvantage competitors who do not make similar claims. The result of this is that Florida


                                                         1
Case 9:20-cv-80897-WPD Document 1 Entered on FLSD Docket 06/04/2020 Page 2 of 13



  consumers overpay, as they do not receive the amount of coffee servings Folgers represents to be

  present in in the container, to the detriment of the consumer.

          2.      In a practice that offends reasonable consumer expectations, Defendant

  affirmatively represents on the coffee can label the expected number of cups of coffee that the can

  will produce when the coffee is brewed according to instructions, but this information is false

  because the can contents cannot produce anywhere near the number of cups represented. Thus,

  the labeling on many Folgers coffee product canisters (the “Folgers Coffee Products”) prominently

  states that they will produce up to a certain amount of six fluid ounce cups when, in fact, the

  canister contents are grossly insufficient to produce that volume of coffee (the “Folgers Label

  Claims”).

          3.      In Plaintiff’s case, a coffee canister purchased, Folgers Classic Roast, prominently

  states on the front label that it “MAKES UP TO 380 6 FL OZ CUPS.” Instructions on the back

  panel of the canister direct consumers to use the following measurements: “Cold Water: 1 Serving

  (6 fl. oz)” with “Folgers Coffee: 1 Tablespoon” which yields “1 Serving (6 fl. oz.)”. This means

  that each Classic Roast canister should contain 380 tablespoons of coffee.

          4.      However, if the back-panel instructions are followed, the canister only produces

  approximately 265-275 six fluid-ounce-servings, over 100 cups short of what Folgers represents

  on its front panel.

          5.      Several of Defendant’s containers, which consist of various types, strengths and

  sizes, make similar untrue claims and promises. In each of the Folgers Coffee Products that is the

  subject of this action, the front panel prominently and conspicuously states the number of cups the

  canister will produce, as shown in the Classic French Roast canister illustrated below:


                                                   2
Case 9:20-cv-80897-WPD Document 1 Entered on FLSD Docket 06/04/2020 Page 3 of 13




        6.    The back panel contains the information with respect to a “serving” as illustrated:




                                               3
Case 9:20-cv-80897-WPD Document 1 Entered on FLSD Docket 06/04/2020 Page 4 of 13




         7.     Other Folgers Coffee Products make similar untrue claims: Folgers French Roast

  Med-Dark; Folgers 100% Colombian Medium; Folgers Black Silk Dark; Folgers Brazilian Blend

  Medium; Folgers Gourmet Supreme Med-Dark; Folgers House Blend Medium; Folgers Special

  Roast Medium; Folgers ½ Caff Medium; Folgers Coffeehouse Blend Med-Dark; and Folgers

  Breakfast Blend Mild all claim on the packaging to produce 210 six ounce coffee servings but each



                                                 4
Case 9:20-cv-80897-WPD Document 1 Entered on FLSD Docket 06/04/2020 Page 5 of 13



  actually produces approximately 150-160 servings, or approximately 30% less than what Folgers

  represents can be made.

         8.      Folgers Classic Roast Medium; Folgers Class Decaf Medium; and Folgers Simply

  Smooth Mild claim on each canister that it will produce 240 six ounce coffee servings but in

  practice, each canister actually produces approximately 170-180 cup servings.

         9.      The stated coffee cup yield information on the Folgers Coffee Products is false and

  misleading. These misrepresentations are deceptive and untrue. Since the representations are false,

  Plaintiff and the Class Members overpaid for the Folgers Coffee Products, as they did not receive

  the represented amounts of servings. For example, the canister Plaintiff purchased is advertised

  by Folgers on Amazon on May 28, 2020 at $24.43 for 380 servings, which is roughly 6 1/2 cents

  per serving. But those who buy this product, which yields only about 270 servings, are paying

  roughly 9 cents per serving. Thus, Plaintiff and the Class Members suffered monetary damages.

                                   JURISDICTION AND VENUE

         10.     This Court has subject matter jurisdiction pursuant to the Class Action Fairness

  Act, 28 U.S.C. § 1332(d) in that: (1) this is a class action involving more than 100 Class Members;

  (2) Plaintiff is a citizen of Florida; Defendant is a citizen of the State of Ohio; and (3) the amount

  in controversy exceeds the sum of $5,000,000.00, exclusive of interests and costs.

         11.     The Court has personal jurisdiction over Defendant because it conducts substantial

  business in Florida. Defendant has and continues to actively market, promote, and sell the Folgers

  Coffee Products in Florida through numerous retailers and online channels, and Defendant has

  sufficient minimum contacts with this State and/or has sufficiently availed itself of the market in




                                                    5
Case 9:20-cv-80897-WPD Document 1 Entered on FLSD Docket 06/04/2020 Page 6 of 13



  this State through its marketing, promotion and sales within this State, including sales in the Winn-

  Dixie and Publix grocery chains, to render the exercise of jurisdiction by this Court permissible.

          12.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

  substantial part of the events or omissions giving rise to Plaintiff’s claims occurred while Plaintiff

  resided in this judicial district.

                                               PARTIES

          13.     Plaintiff MARCIA SORIN resides in Palm Beach County, Florida. During the past

  four years, Plaintiff purchased Folgers products containing the misrepresentations that are the

  subject of this suit online and in local markets.

          14.     The Folgers Label Claims made on the product Plaintiff purchased would deceive

  an objectively reasonable consumer.

          15.     Since Defendant is continuing with the Folgers Label Claims, Plaintiff and the

  Class Members are entitled to an injunction to prevent the continuation of these wrongs.

          16.     Defendant is a corporation organized and existing under the laws of the State of

  Ohio, with its headquarters and principal place of business at One Strawberry Lane, Orrville, OH

  44667. Folgers is arguably the most well-known coffee maker in the United States. The coffee

  giant excels in offering a wide range of products to customers, including varying flavors, roasts

  and strength of coffee. Since the early 1990s, it has been the largest-selling ground coffee in the

  United States. In the 1980s, Folgers’ slogan “The best part of waking up is Folgers in your cup!”

  and the well-associated jingle became recognizable in households across the country, along with

  the Folgers name. Folgers generates an estimated $1 billion or more in sales each year, a



                                                      6
Case 9:20-cv-80897-WPD Document 1 Entered on FLSD Docket 06/04/2020 Page 7 of 13



  significant portion of which is derived from sales of the Folgers Coffee Products in Florida. In

  2008, Folgers was acquired by J.M. Smucker from Procter & Gamble for a reported $3 billion.

                                     FACTUAL ALLEGATIONS

         17.     Under the controlling law, Plaintiff is not required to plead her FDUTPA claim

  with particularity, or pled the elements of fraud, as held in Guerrero v. Target Corp., 889 F. Supp.

  2d 1348, 1354-55 (S.D. Fla. 2012):


         Generally "[t]he requirements of Rule 9(b) do not apply to claims under
         the FDUTPA." Galstaldi v. Sunvest Cmtys. USA, LLC, 637 F. Supp. 2d 1045, 1056
         (S.D. Fla. 2009). Because FDUTPA was enacted to provide remedies for conduct
         outside the reach of traditional common law torts like fraud, "the plaintiff need not
         prove the elements of fraud to sustain an action under the statute." Id. (quotations
         omitted). Accordingly, the heightened pleading requirements of Rule 9(b) cannot
         serve as a basis to dismiss FDUTPA claims. Id.; see also State, Office of Atty. Gen.,
         Dep't of Legal Affairs v. Wyndham Int'l, Inc., 869 So. 2d 592, 598 (Fla. Dist. Ct.
         App. 2004) ("A deceptive or unfair trade practice constitutes a somewhat unique
         tortious act because, although it is similar to a claim of fraud, it is different in that,
         unlike fraud, a party asserting a deceptive trade practice claim need not show actual
         reliance on the representation or omission at issue."). Accordingly, the Court finds
         that Rule 9(b) is inapplicable to Plaintiff's FDUTPA claims
         18.     The Folgers Label Claims are objectively deceptive and, as alleged herein, violate

  FDUTPA.

         19.     Throughout the Class Period defined below, Defendant has engaged in, and

  continues to engage in, the Folgers Label Claims. As a result, Defendant has sold thousands, if not

  millions, of Folgers Coffee Products to unsuspecting consumers across Florida through its retailers

  and online sales channels.




                                                     7
Case 9:20-cv-80897-WPD Document 1 Entered on FLSD Docket 06/04/2020 Page 8 of 13



          20.     Defendant’s Folgers Label Claims are false as discussed above, based on the fact

  that the Folgers Coffee Products are represented as having characteristics that they, in fact, do not

  have.

          21.     Defendant’s Folgers Label Claims are material since this practice was likely to

  deceive Plaintiff and the Class Members acting reasonably in the same circumstances.

          22.     Plaintiff and the Class Members were injured in that they: (1) paid more for a

  Coffee Product that was not as represented; (2) were deprived of the benefit of the bargain because

  the Folgers Coffee Products they purchased were materially different than what Defendant had

  stated on the label; and (3) were deprived of the benefit of the bargain because the Folgers Coffee

  Products they purchased had less value than what Defendant represented.

                                       CLASS ALLEGATIONS

          23.     Plaintiff repeats and re-alleges the allegations contained in every preceding

  paragraph as if fully set forth herein.

          24.     Plaintiff brings this action on behalf of herself and all other similarly situated Class

  Members pursuant to Rule 23 of the Federal Rules of Civil Procedure and seeks certification of

  the following Class against Defendant for violations of FDUTPA:


          All consumers within the State of Florida who purchased any of the Folgers Coffee
          Products which contained the Folgers Label Claims within the statute of limitations
          period, including any tolling period (the “Class Period”). Excluded from the Class
          are Defendant’s current or former officers, directors, and employees; counsel for
          Plaintiff and Defendant; and the judicial officer to whom this lawsuit is assigned.

          25.     Numerosity: The members of the Class are so numerous that joinder of all members

  is impracticable. Plaintiff is informed and believes that the proposed Class contains hundreds or

  even thousands of individuals who have been damaged by Defendant’s conduct as alleged herein.

                                                     8
Case 9:20-cv-80897-WPD Document 1 Entered on FLSD Docket 06/04/2020 Page 9 of 13



  The precise number of Class Members is unknown to Plaintiff, but may be determined with

  reasonable accuracy through class discovery.

         26.     Existence and Predominance of Common Questions of Law and Fact: This action

  involves common questions of law and fact, which predominate over any questions affecting

  individual Class Members. These common legal and factual questions include, but are not limited

  to, the following:

          a.     Whether Defendant made false and/or misleading statements to the Class and the

  public concerning the cup yield in the Folgers Coffee Products;

         b.      Whether Defendant omitted material information to the public concerning the

  actual cup yield of the Folgers Coffee Products;

         c.      Whether Defendant’s packaging for the Folgers Coffee Products is misleading and

  deceptive within the meaning of the FDUTPA;

         d.      Whether the container label on the Folgers Coffee Products is misleading and

  deceptive;

         e.      Whether Defendant’s conduct violates FDUTPA; and

         f.      Whether Plaintiff and the Class Members have been damaged and if so the proper

  calculation of damages.

         27.     Typicality: Plaintiff’s claims are typical of the claims of the Class Members

  because, inter alia, all Class Member have been impacted in the same way by Defendant’s false

  and misleading label claims about the serving yield of its Folgers Coffee Products. Plaintiff is

  advancing the same claims and legal theories on behalf of herself and all Class Members.

         28.     Adequacy: Plaintiff will fairly and adequately protect the interests of the Class

  Members. Plaintiff has retained counsel experienced in complex consumer class action litigation,



                                                     9
Case 9:20-cv-80897-WPD Document 1 Entered on FLSD Docket 06/04/2020 Page 10 of 13



   and Plaintiff intends to prosecute this action vigorously. Plaintiff has no antagonistic or adverse

   interest to those of the Class.

            29.    Superiority: The nature of this action and the nature of the laws available to Plaintiff

   and the Class make the use of the class action format a particularly efficient and appropriate

   procedure to afford relief to him and the Class for the wrongs alleged. The damages or other

   financial detriment suffered by individual Class Members is miniscule compared to the burden and

   expense that would be entailed by individual litigation of their claims against Defendant. It would

   thus be virtually impossible for Plaintiff and Class Members, on an individual basis, to obtain

   effective redress for the wrongs done to them. Absent the class action, Class Members would not

   likely recover, or would not likely have the chance to recover, damages and/or restitution from

   Defendant, which would continue to retain the proceeds of its wrongful conduct.

                                           CLAIM FOR RELIEF

                     (Violation of Florida Deceptive and Unfair Trade Practices Act
                  (FDUTPA--Equitable Relief and Damages Against Defendant Folgers)
            30.    Plaintiff realleges and incorporates by reference the allegations previously asserted

   above.

            31.    Defendant has engaged in deceptive acts and unfair practices that have caused

   actual damages to Plaintiff and the Class.

            32.    Section 501.204(1), Fla. Stat., makes unlawful “unfair methods of competition,

   unconscionable acts or practices, and unfair or deceptive acts or practices in the conduct of any

   trade or commerce.”

            33.    Selling, distributing, and introducing the Folgers Coffee Products in interstate

   commerce are “consumer transaction[s]” within the meaning and scope of FDUTPA.

            34.    Plaintiff is a “consumer” as defined by § 501.203, Fla. Stat.


                                                     10
Case 9:20-cv-80897-WPD Document 1 Entered on FLSD Docket 06/04/2020 Page 11 of 13




          35.     The Folgers Coffee Products are goods within the meaning and scope of FDUTPA

   and Defendant is engaged in trade or commerce within the meaning and scope of FDUTPA in

   connection with the sale and distribution of the Folgers Coffee Products.

          36.     An objectively reasonable consumer would have been deceived by the Folgers

   Label Claims, as they are inaccurate and misleading. Defendant’s practices are unfair and

   deceptive.

          37.     Plaintiff has sustained actual damages as a result of Defendant’s deceptive acts and

   unfair practices, which violate FDUTPA.

          38.     FDUTPA permits anyone who is “aggrieved by a violation” of the statute to

   proceed with a suit for declaratory or injunctive relief. FDUTPA is designed to protect not only

   the rights of litigants, but also the rights of the consuming public at large. As stated in Gastaldi v.

   Sunvest Cmtys. USA, Ltd. Liab. Co., 637 F. Supp. 2d 1045, 1057-58 (S.D. Fla. 2009):

          The FDUTPA "is designed to protect not only the rights of litigants, but also the
          rights of the consuming public at large."…see also Hialeah Automotive, LLC v.
          Basulto, No. 3D07-855, 22 So. 3d 586, 2009 Fla. App. LEXIS 566, 2009 WL
          187584 (Fla. 3d DCA 2009) (finding declaratory relief an available remedy under
          Fla. Stat. § 501.211(1)); Schauer v. Morse Operations, Inc., 5 So. 3d 2, 2009 WL
          18674, at *5 (Fla. 4th DCA 2009) ("[S]ection 501.211 provides that a person
          aggrieved by a violation of FDUTPA may obtain a declaratory judgment that an act
          or practice violates FDUTPA.").

          The statute is clear on its face. Any person aggrieved by a violation of the FDUTPA
          may seek declaratory and/or injunctive relief under the statute. There is no
          requirement that a plaintiff show an ongoing practice or irreparable harm, and
          declaratory relief is available regardless of whether an adequate remedy at law also
          exists.

          39.     Pursuant to §§501.211(2) and 501.2105, Fla. Stat., Plaintiff demands her damages,

   attorneys’ fees and costs, and also seeks injunctive relief for the benefit of the public.




                                                     11
Case 9:20-cv-80897-WPD Document 1 Entered on FLSD Docket 06/04/2020 Page 12 of 13




                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, on behalf of herself and the Class, demands judgment against

   Defendant and requests the entry of:
          a. An order certifying the Class as requested herein, appointing Plaintiff as Class

   Representative, and appointing her counsel as Class Counsel;

          b.      An order declaring that the conduct complained of herein violates FDUTPA, and

   awarding damages;

          c.      An order enjoining Defendant’s unlawful and unfair practices;

          d.      An order requiring Defendant to adopt proper label statements;

          e.      An award of attorneys’ fees and the reimbursement of litigation costs pursuant to,

   FDUTPA, and

          f.      Such other and further relief as this Court may deem just, equitable, or proper.


                                  DEMAND FOR JURY TRIAL


   Plaintiff demands a trial by jury of all claims presented herein so triable.


   Dated: June 4, 2020


                                                          KOMLOSSY LAW P.A.
                                                          /s/ Emily C Komlossy
                                                          Emily Komlossy (FBN 7714)
                                                          eck@komlossylaw.com
                                                          4700 Sheridan St., Suite J
                                                          Hollywood, FL 33021
                                                          Phone: (954) 842-2021
                                                          Fax: (954) 416-6223



                                                    12
Case 9:20-cv-80897-WPD Document 1 Entered on FLSD Docket 06/04/2020 Page 13 of 13



                                            Attorneys for Plaintiff and the Class
   OF COUNSEL:


   Laurence D. Paskowitz
   THE PASKOWITZ LAW FIRM P.C.
   208 East 51st Street, Suite 380
   New York, NY 10022
   212-685-0969
   lpaskowitz@pasklaw.com

   Roy L. Jacobs
   ROY JACOBS & ASSOCIATES
   420 Lexington Avenue, Suite 2440
   New York, NY 10170
   212-867-1156
   rjacobs@jacobsclasslaw.com

   Beth A. Keller
   LAW OFFICES OF BETH A. KELLER, P.C.
   118 North Bedford Road
   Suite 100
   Mount Kisco, NY 10549
   914-752-3040
   bkeller@keller-lawfirm.com




                                       13
